
	

113 HR 1138 IH: Small Business Clean Energy Financing Act of 2013
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1138
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2013
			Ms. Matsui (for
			 herself, Ms. Schakowsky,
			 Mrs. Christensen,
			 Ms. Lee of California,
			 Mr. Honda, and
			 Mr. George Miller of California)
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To direct the Administrator of the Small Business
		  Administration to establish a loan guarantee program to assist small business
		  concerns that manufacture clean energy technologies in the United States, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Clean Energy Financing
			 Act of 2013.
		2.Clean energy
			 technology loan guarantee program
			(a)EstablishmentThe Administrator of the Small Business
			 Administration shall establish a program under which the Administrator is
			 authorized to guarantee the loans of small business concerns that manufacture a
			 clean energy technology in the United States.
			(b)AdministrationExcept as otherwise specified in this
			 section and to the extent practicable, the Administrator shall carry out the
			 program under subsection (a) in a manner similar to the loan program under
			 section 7(a) of the Small Business Act (15 U.S.C. 636(a)).
			(c)DefinitionsIn
			 this section, the following definitions apply:
				(1)Clean energy
			 technologyThe term
			 clean energy technology means a technology related to the
			 production, use, transmission, storage, control, or conservation of energy that
			 will contribute to a stabilization of atmospheric greenhouse gas concentrations
			 through reduction, avoidance, or sequestration of energy-related emissions
			 and—
					(A)reduce the need
			 for additional energy supplies by using existing energy supplies with greater
			 efficiency or by transmitting, distributing, or transporting energy with
			 greater effectiveness through the infrastructure of the United States;
			 or
					(B)diversify the
			 sources of the energy supply of the United States to strengthen energy security
			 and to increase supplies with a favorable balance of environmental effects if
			 the entire technology system is considered.
					(2)Small business
			 concernThe term small business concern has the
			 meaning given that term under section 3(a) of the Small Business Act (15 U.S.C.
			 632(a)).
				
